DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The Office Action is in response to the application filed March 30, 2021. Amended claims 13-17 and 30-32 are being examined on the merits herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guy (GB 2438682) of record.
 	Guy teaches  of one or more cannabinoids in the manufacture of a medicament for use in the treatment of a disease or a condition benefiting from inverse agonism of the CB1 and / or the CB2 cannabinoid receptor, wherein the disease or condition benefiting from inverse agonism of the CB1 and / or the CB2 cannabinoid receptor is taken from the group comprising one or more of the following: obesity, schizophrenia, epilepsy, cognitive disorders such as Alzheimer's disease (claims 1 and 3; page 1).
 	Guy further teaches the CBD whole plant extract comprising of THC, CBDA, among other components (page 21, table), thereby meeting the limitations of claims 13 and 15.
 	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.

Claims 13-16 and 30 are rejected under 102 (a)(1) as being anticipated by over Aung-Din (US 2016/0256411 A1).

 	Aung-Din teaches a method for the treatment of seizures; epilepsy; encephalopathy, including lethargy, focus/attentional problems, and cognitive issues; spasticity; weakness (e.g., muscle weakness); pain, including radiculopathy and neuropathy, lower back pain, and fibromyalgia; numbness and/or tingling; anxiety and other mood disorders; hypertension and autonomic dysfunction; Parkinson's disease and tremors; insomnia; Bell's palsy and facial nerve dysfunction; glaucoma, AIDS; cancer, PTSD; trigeminal neuralgia; hemi-facial spasms; Autism/Asperger's; attention Deficit Disorder and Hyperactivity; social isolation; occipital neuralgia; TMJ dysfunction related symptoms; cognitive problems including memory disturbance; headaches (migraine and tension); peripheral neuropathy; as well as other conditions or disease states mentioned herein or any other disease or condition that may be treated with a cannabinoid ([0011]; claim 27).
 	Aung-Din teaches the cannabinoid drug mixture concentrate includes from about 0 to about 3% tetrahydrocannabinol, from about 0 to about 1% tetrahydrocannabinolic acid, from about 20 to about 50% cannabidiol, from about 0 to about 1% cannabidiolic acid, and from about 0 to about 1% cannabinol, for a total active cannabinoid level of from about 20% to about 50%, and the remaining cannabinoids are substantially therapeutically inactive (claim 21), meeting the limitations of claims 13-15, and 30.
 	Aung-Din teaches cannabidiol (CBD) is considered the “medical component” of cannabis and hemp. CBD is considered to have a wide scope of medical applications. It acts as 5-HT1A receptor agonist which may explain its antidepressant, anxiolytic, and neuroprotective effects. Cannabidiol modulates opioid receptors involved with pain perception. CBD is not psychoactive and relieves convulsion, inflammation, anxiety, and nausea. It has also been found to play a role in preventing short-term memory loss from THC [0071], meeting the limitations of claims 16.


 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 17, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (US 2016/0256411 A1) as applied to claims 13-16 and 30 in the 102 (a)(1) rejection above.

 	Aung-Din is discussed above.
	Aung-Din teaches treating cognitive problems including memory disturbance and Autism and short-term memory.  
	Aung-Din does not specifically teach wherein the cognitive dysfunction is long-term memory as required by the limitations of claims 17, 31, and 32.
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that CBDA-containing cannabinoid compositions are useful in the treatment of cognitive problems and short-term memory as taught by Aung-Din. The skilled artisan would have also employed said medicaments for the treatment of long-term memory and cognitive dysfunctions associated with autism. Since Aug-Din teaches the treatment of cognitive problems including memory disturbance and autism, it would be obvious that long-term memory would also be included in the treatment. The same disorder is taught by Aung-Din to be treated with CBDA, therefore autism and ailments associated therewith will obviously be treated.  
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 13-17 and 30-32 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627